DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 16/972,074 filed on 12/4/2020.
Currently, claims 40-64 are pending and examined. 
Claims 1-39 have been cancelled. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/4/2020 is being considered by the examiner.
Claim Objections
Claims 40-64 are objected to because of the following informalities: claim 40, lines 7-8; an abbreviation “HSL” should spell out once in the claims.  Appropriate correction is required. Claims 41-64 depending upon the objected claim 40 are also objected.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: coupling means in claims 57-64.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Re claim 40, lines 7-8; a citation “the HSL colour space” does not have a proper antecedent basis. Correction is required. Claims 41-64 depending upon the rejected claim 40 are also rejected. 
Re claim 46, lines 1-2; a citation “the hue” does not have a proper antecedent basis. Correction is required. 
Re claim 57, line 5; a citation “which” is confusing and indefinite because it is not clear that if “which” referring to which structure? Clarification is required. 
Re claim 58, line 2; a citation “coupling means” is confusing and indefinite because it is not clear that if this “coupling means” is the same “coupling means” already cited in claim 57? Clarification is required. Claims 59-64 having the same issues as mentioned are also rejected.
Allowable Subject Matter
Claims 40-64 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 The following is a statement of reasons for the indication of allowable subject matter: no prior art discloses combination structures for a floor panel, including the first layer is characterized by a first colour with luminance value L1 in the HSL colour space and the second layer characterized by a second colour with luminance value L2 in the HSL colour space and wherein L1 is different from L2 as set forth in the claims. Claims 41-64 are depending upon the allowable claim 40 are also allowable. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information

 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale